Citation Nr: 1427786	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to restoration of a 10 percent evaluation, to include entitlement to an increased rating, for a right ankle sprain.

2. Entitlement to restoration of a 10 percent evaluation, to include entitlement to an increased rating, for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A Travel Board hearing before the undersigned Veterans Law Judge was held in March 2012.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issues of an increased rating for right and left ankle sprains are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. The August 2009 rating decision that reduced the 10 percent rating to noncompensable for a right ankle sprain was improper under applicable VA regulations and failed to consider whether there was actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

2. The August 2009 rating decision that reduced the 10 percent rating to noncompensable for a left ankle sprain was improper under applicable VA regulations and failed to consider whether there was actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. 


CONCLUSIONS OF LAW

1. The reduction of the Veteran's disability rating for a right ankle sprain, from 10 percent to noncompensable, , effective November 1, 2009, was improper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).

2. The reduction of the Veteran's disability rating for a left ankle sprain, from 10 percent to noncompensable, effective November 1, 2009, was improper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In light of the favorable decision restoring the 10 percent rating for right and left ankle sprains, effective November 1, 2009, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for the issue addressed in this decision.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328  (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. The Merits of the Claims

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344 (2013).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as psychiatric disorders, will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Although in the instant case, the Board is not required to comply with the special VA rating-reduction protections in § 3.344 because the 10 percent ratings assigned to the ankles were in effect less than 5 years, the Board is required to comply with the more general VA regulations discussed above.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Generally, in reduction cases a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, afforded an opportunity for a predetermination hearing, and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e),(i). 

In this case, the Veteran was in receipt of 10 percent evaluations for his right and left ankle disabilities since June 23, 2005.  A letter dated March 2009 notified the Veteran that he must report to an examination regarding his disabilities.  

Subsequently, the Veteran was scheduled for an examination but failed to report. 

A May 2009 rating decision proposed to decrease the Veteran's service-connected right and left ankle sprains to noncompensable ratings.  

In July 2009, the Veteran underwent a VA examination for his right and left ankle disabilities where he stated that from 2001 to 2004, he had sprained his ankles bilaterally on varying occasions and since 2004 he has had no specific spraining of his ankles.  The Veteran reported flares of pain and weakness.  A 2006 MRI revealed mild Achilles' tendonitis and minimal fluid around the peroneus longus tendon suggesting minor change of the tenosynovitis.  The ligaments were unremarkable and the tendons appeared to be normal.  The examiner also noted that the Veteran was recently seen with no further studies other than x-rays of the ankle in January 2008 which identified normal ankle conditions.  The Veteran denied any trauma, injury, surgery to the ankles bilaterally but cited flares occurring of a shooting pain in the bilateral ankles, the anterior to the medial malleolus area, three times per week.  The pain rating was described as 10/10 specifically when standing for up to two hours.  He stated he limits his running due to buckling of the ankles with pain and, therefore, he has not had any buckling or instability of the ankles, only flares of discomfort.  He reported swelling occurring with the flares.  The Veteran stated he has stiffness lingering throughout the morning and throughout the day.  He reported limitation of motion and functional impairment during flare-ups due to pain. 

A physical examination of the ankles revealed no redness, swelling, edema, erythema, abnormal bony prominences, or abnormal musculature.  There was also no abnormal alignment.  Upon palpation there was no pain and the skin was cold to the touch.  An x-ray revealed intact ankle mortises.  There was no evidence of acute fractures or dislocations.  There were no lytic or blastic lesions identified.  There was also no definite soft tissue abnormality.  The Veteran was diagnosed with chronic left ankle sprains.  The examiner noted that the mild left Achilles tendonitis from 2006 was resolved. 

By rating action in August 2009, the RO reduced the rating assigned for the right and left ankle sprains from a 10 percent rating to 0 percent; effective from November 1, 2009, on the basis that the Veteran's symptomatology on the VA examination was not commensurate with compensable ratings.  

As noted above, in any reduction case, regardless of how long the rating has been in effect, the RO has an obligation to ensure that the reduction was based upon a review of the entire history of the Veteran's disability; that there has been an actual change in the condition; and that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21. 

Here, the RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the single VA examination.  Significantly, the RO did not discuss or otherwise indicate whether the Veteran's symptomatology of the right and left ankle sprains reflected an improvement in his ability to function under the ordinary conditions of life and work.  

Thus, the Board finds that the August 2009 rating decision that reduced the ratings assigned for the Veteran's right and left ankle sprains was improper and is void ab initio.  Accordingly, the 10 percent disability ratings assigned for the Veteran's right and left ankle sprains are restored.


ORDER

Entitlement to restoration of the 10 percent evaluation assigned to right ankle sprain is warranted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to restoration of the 10 percent evaluation assigned to left ankle sprain is warranted, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to further appellate review, in order to obtain a current VA examination so that there is a complete record upon which to decide the Veteran's claims. 

At the March 2012 Board hearing the Veteran and his representative testified that the current disability ratings do not adequately represent his current symptomatology.  The Board notes that the Veteran was last afforded a VA examination in July 2009, approximately five years ago.  In light of the assertions of worsening disability, the Veteran should be afforded a VA examination to determine the current severity of his service-connected right and left ankle sprains.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Finally, the Board recognizes that records are possibly absent from the claims file. The RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran further testified at the Board hearing that he was currently receiving treatment at VA medical facilities.  The most recent VA medical record within the claims file is dated March 2011.  As such, all VA treatment records since March 2011 should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. With appropriate assistance from the Veteran, the Appeals Management Center should attempt to obtain the names and addresses of all health care providers who treated him for any bilateral ankle disabilities since March 2011.  Thereafter, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records, and associate them with the claims folder.
 
2. Once all outstanding records have been obtained and associated with the claims file, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral ankle disabilities.  

The examiner should provide a response to the following:

a. Note any limitations of motion in the bilateral ankles and the degree at which pain is demonstrated. 

b. Indicate whether the bilateral ankles exhibit weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

c. Indicate whether pain could significantly limit functional ability during flare-ups or when the bilateral ankles are used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

All questions should be answered to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.   Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


